Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  159061                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159061
                                                                   COA: 336243
                                                                   Wayne CC: 16-004396-FH
  GABRIEL JANEEA FRANK,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2019
           p0529
                                                                              Clerk